UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21829 BBH TRUST on behalf of the following series: BBH Money Market Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 625-5759 Date of fiscal year end: JUNE 30 Date of reporting period: MARCH 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS. BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS March 31, 2011 (unaudited) Principal Amount Maturity Date Interest Rate Value CERTIFICATES OF DEPOSIT (35.8%) Bank of Montreal 06/07/11 0.370% Bank of Nova Scotia 05/03/11 Bank of Nova Scotia1 10/31/11 Bank of Tokyo-Mitsubishi UFJ Ltd. 05/06/11 Barclays Bank, Plc. 05/27/11 Barclays Bank, Plc. 12/02/11 BNP Paribas 05/06/11 BNP Paribas 06/08/11 BNP Paribas 06/29/11 Citibank N.A. 06/01/11 Credit Suisse 04/29/11 Credit Suisse 08/24/11 Deutsche Bank AG 06/21/11 DnB NOR Bank ASA 04/01/11 DnB NOR Bank ASA 06/01/11 Nordea Bank Finland, Plc. 07/28/11 Rabobank Nederland NV 05/09/11 Rabobank Nederland NV 05/18/11 Royal Bank of Scotland, Plc. 07/20/11 Royal Bank of Scotland, Plc. 08/19/11 Societe Generale1 11/04/11 Standard Chartered Bank 05/03/11 Standard Chartered Bank 10/04/11 Svenska Handelsbanken AB 04/12/11 Svenska Handelsbanken AB 06/13/11 UBS AG1 10/20/11 Total Certificates of Deposit COMMERCIAL PAPER (18.6%) Barclays US Funding Corp.2 06/24/11 DeKalb County Development Authority 04/06/11 Deutsche Bank Financial LLC2 04/27/11 ING US Funding LLC2 05/05/11 ING US Funding LLC2,3 06/02/11 ING US Funding LLC2,3 08/05/11 Inova Health System Foundation2 06/13/11 Johns Hopkins University 05/09/11 National Australia Funding Delaware, Inc.2,4 04/04/11 National Australia Funding Delaware, Inc.2,4 04/27/11 National Australia Funding Delaware, Inc.2,4 07/06/11 Nordea North America, Inc.2,3 05/02/11 Societe Generale North America, Inc.2,3 05/02/11 Texas Tech University 05/05/11 Texas Tech University 05/05/11 Toronto-Dominion Holdings USA, Inc.2,4 04/06/11 Toronto-Dominion Holdings USA, Inc.2,4 06/07/11 UBS Finance Delaware LLC2 04/18/11 University of Minnesota 05/23/11 University of Texas System 05/05/11 Total Commercial Paper CORPORATE BONDS (0.3%) Citigroup Funding, Inc.1,5 05/05/11 Total Corporate Bonds MUNICIPAL BONDS (18.2%) Bay Area Toll Authority1 04/07/11 Buncombe County, North Carolina1 04/07/11 Buncombe County, North Carolina1 04/07/11 Buncombe County, North Carolina1 04/07/11 California State Health Facilities Financing Authority1 04/06/11 Charleston, South Carolina, Waterworks & Sewer1 04/07/11 Charlotte, North Carolina1 04/07/11 Charlotte, North Carolina1 04/07/11 Connecticut State Health & Educational Facility Authority1 04/06/11 Delaware State Economic Development Authority1 04/07/11 Guilford County, North Carolina1 04/07/11 Houston, Texas, Higher Education Finance Corp.1 04/06/11 Illinois State Finance Authority1 04/07/11 Illinois State Finance Authority1 04/07/11 Kansas State Department of Transportation1 04/07/11 Massachusetts State Development Finance Agency1 04/07/11 Massachusetts State Health & Educational Facilities Authority1 04/07/11 Massachusetts State Health & Educational Facilities Authority1 04/07/11 Mecklenburg County, North Carolina1 04/07/11 Metropolitan Water District of Southern California1 04/07/11 Missouri State Health & Educational Facilities Authority1 04/07/11 New Hampshire State Health & Education Facilities Authority1 04/06/11 New Hampshire State Health & Education Facilities Authority1 04/06/11 New Jersey State Educational Facilities Authority1 04/06/11 New York State Dormitory Authority1 04/07/11 North Carolina State Capital Facilities Finance Agency1 04/07/11 North Carolina State Medical Care Commission1 04/07/11 Northampton County, Pennsylvania, Higher Education Authority1 04/07/11 State of Ohio1 04/06/11 Oklahoma State Turnpike Authority1 04/01/11 Pennsylvania State Turnpike Commission1 04/07/11 Private Colleges & Universities Authority1 04/07/11 San Diego County, California, Regional Transportation Commission1 04/07/11 Tempe, Arizona1 04/06/11 Union County, North Carolina1 04/06/11 University of Michigan1 04/07/11 Total Municipal Bonds U.S. GOVERNMENT AGENCY OBLIGATIONS (11.5%) Fannie Mae Discount Notes2 07/05/11 Federal Home Loan Bank Discount Notes2,3 06/15/11 Freddie Mac Discount Notes2,3 04/25/11 Total U.S. Government Agency Obligations TIME DEPOSITS (7.8%) Canadian Imperial Bank of Commerce 04/01/11 Commerzbank AG 04/01/11 HSBC Bank 04/01/11 Total Time Deposits REPURCHASE AGREEMENTS (7.8%) BNP Paribas (Agreement dated 3/31/11 collateralized by FNMA 4.000%, due 10/01/2040, value $35,700,000) 04/01/11 Deutsche Bank AG (Agreement dated 3/31/11 collateralized by FMAC 6.000%, due 06/01/2037, value $10,200,000) 04/01/11 Royal Bank of Canada (Agreement dated 3/31/11 collateralized by FNMA 3.500%-4.500%, due 09/01/40-12/01/40, value $56,100,000) 04/01/11 Societe Generale SA (Agreement dated 3/31/11 collateralized by FMAC 5.500%, due 04/01/34, value $18,749,460, FNMA 2.744%-3.343%, due 09/01/34-04/01/35, value $16,950,540) 04/01/11 Total Repurchase Agreements TOTAL INVESTMENTS AT AMORTIZED COST 100.0% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES NET ASSETS 100.0% 1 Variable rate instrument. The maturity dates reflect earlier of reset dates or stated maturity dates. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the March 31, 2011 coupon or interest rate. 2 Coupon represents a yield to maturity. 3 Coupon represents a weighted average rate. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Total market value of Rule 144A securities owned at March 31, 2011 was $94,165,418 or 5.4% of net assets. 5 Guaranteed by the FDIC under the TLGP. Abbreviations: FMAC − First Home Mortgage Acceptance Corporation. FNMA − Federal National Mortgage Association. FDIC − Federal Deposit Insurance Corporation. TLGP − Temporary Liquidity Guarantee Program. FAIR VALUE MEASUREMENTS In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements.” This ASU adds new disclosure requirements for transfers into and out of Levels 1 and 2 fair-value measurements and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair-value measurements. It also clarifies existing fair value disclosures about the level of disaggregation, inputs and valuation techniques. Except for the detailed Level 3 reconciliation disclosures, the guidance in the ASU was effective for annual and interim reporting periods in fiscal years beginning after December 15, 2009. The new disclosures for Level 3 activity are effective for annual and interim reporting periods in fiscal years beginning after December 15, 2010. Management of the BBH Money Market Fund (the “Fund”) believes that these new Level 3 requirements will not have an impact on the Fund’s holdings disclosure. The Fund is required to disclose information regarding the fair value measurements of a Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – (unadjusted) quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). At March 31, 2011, 100% of the Fund’s investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940, as amended. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of March 31, 2011. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of March 31, 2011 Certificates of Deposit $– $– Commercial Paper – – Corporate Bonds – – Municipal Bonds – – U.S. Government Agency Obligations – – Time Deposits – – Repurchase Agreements – – Total Investments, at value $– $– * The Fund's policy is to disclose significant transfers between Levels based on valuations at the end of the reporting period. There were no significant transfers between Levels 1, 2, or 3 or as of March 31, 2011, based on the valuation input Levels on December 31, 2010. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. For more complete information on the Fund, call 1-800-625-5759 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. ITEM 2. CONTROLS AND PROCEDURES. (a) As of a date within 90 days from the filing date of this report, the principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “Act”), were effective based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. EXHIBIT 3 (a) The certifications required by Rule 30a-2(a) under the Act are attached as Exhibit 3(b). EXHIBIT 3 (b) SECTION I, John A. Gehret, certify that: 1. I have reviewed this report on Form N-Q of BBH Trust ("Registrant"), on behalf of BBHMoney Market Fund: 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report, fairly present in all material respects the investments of the Registrant as of the end of the fiscal quarter for which the report is filed; 4. The Registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940, as amended) for the Registrant and have: a.) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b.) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c.) evaluated the effectiveness of the Registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and d.) disclosed in this report any change in the Registrant's internal control over financial reporting that occurred during the Registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting; and 5. The Registrant's other certifying officer and I have disclosed to the Registrant's auditors and the audit committee of the Registrant's board of directors (or persons performing the equivalent functions): a. all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the Registrant's ability to record, process, summarize, and report financial information; and b. any fraud, whether or not material, that involves management or other employees who have a significant role in the Registrant's internal control over financial reporting. Date: 5/24/2011 /s/ John A. Gehret John A. Gehret President - Principal Executive Officer EXHIBIT 3(b) (2) SECTION I, Charles H. Schreiber, certify that: 1. I have reviewed this report on Form N-Q of BBH Trust ("Registrant"), on behalf of BBHMoney Market Fund: 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report, fairly present in all material respects the investments of the Registrant as of the end of the fiscal quarter for which the report is filed; 4. The Registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940, as amended) for the Registrant and have: a.) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b.) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c.) evaluated the effectiveness of the Registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and d.) disclosed in this report any change in the Registrant's internal control over financial reporting that occurred during the Registrant's most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting; and 5. The Registrant's other certifying officer and I have disclosed to the Registrant's auditors and the audit committee of the Registrant's board of directors (or persons performing the equivalent functions): a. all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the Registrant's ability to record, process, summarize, and report financial information; and b. any fraud, whether or not material, that involves management or other employees who have a significant role in the Registrant's internal control over financial reporting. Date:5/24/2011 /s/ Charles H. Schreiber Charles H. Schreiber Treasurer - Principal Financial Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)BBH TRUST By (Signature and Title) /s/ John A. Gehret John A. Gehret President - Principal Executive Officer Date: 5/24/2011 Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ John A. Gehret John A. Gehret President - Principal Executive Officer Date: 5/24/2011 By (Signature and Title) /s/ Charles H. Schreiber Charles H. Schreiber Treasurer - Principal Financial Officer Date:5/24/2011
